Citation Nr: 0413821	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a chronic acquired 
skin disorder claimed as benign skin growths to include as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

The current appeal arose from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for PTSD, pes planus, benign skin growths, 
bilateral hydroceles and varicoceles claimed as a prostate 
disorder, and a left leg disorder.  

The veteran filed a notice of disagreement with the above 
determination and the RO issued a statement of the case 
addressing all issues.  However, the veteran's substantive 
appeal to the Board of Veterans' Appeals (Board) was limited 
to the denial of service connection for PTSD, benign skin 
growths, and pes planus.  Accordingly, the Board has limited 
its consideration of the issues prepared and certified for 
appellate review to the three reported on the title page.

In December 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In January 2004 the RO issued a VCAA notice letter to the 
veteran in connection with his claims of entitlement to 
service connection for the disabilities at issue.

The Board's review of the evidence of record discloses that 
while the May 2002 VA psychiatric examination of the veteran 
concluded in a diagnosis of dysthymic disorder, and the 
examiner recorded that there was little in the way of PTSD 
symptomatology, the VA mental health treatment records on 
file contain a diagnosis of PTSD.  There are various stressor 
statements of record, and at the hearing, the veteran stated 
that he was willing to provide up-to-date more detailed 
stressor statements.

The June 2002 VA examination of the feet discloses that the 
veteran was diagnosed with grade two pes planus.  Pes planus 
was reported at entrance in service.  The examiner did not 
render an opinion as to whether pes planus was aggravated as 
the result of the veteran's active service.

The May 2002 VA dermatological examination shows that the 
claims file had not been made available to the examiner in 
conjunction with the examination.  The fact that the May 2002 
VA examination was conducted without access to the 
appellant's claims file renders the subject examination 
inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 
(2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  


("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.  

In view of the deficiencies cited above, remand of the claim 
to the RO is warranted for the purpose of affording the 
veteran VA examinations which will materially assist in the 
adjudication of his appeal.  38 U.S.C.A. § 5103A.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his PTSD, pes planus and 
skin disorder since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).



5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran's feet by an orthopedic surgeon 
or podiatrist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of pes planus.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that the 
veteran's pes planus, noted on induction 
examination, was aggravated by his period 
of active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist familiar with 
skin disorders resulting from exposure to 
Agent Orange including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any skin disorder(s) found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
skin disorder(s) found on examination 
is/are due to service on any basis, 
including Agent Orange exposure?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

8.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

9.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

11.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or inservice stressful 
event, verified by the USASCRUR.  

If no combat stressor has been verified, 
the VBA AMC should so state in its 
report.  This report is then to be added 
to the claims file.

12.  Then, and only then, should the VBA 
AMC schedule the veteran for a 
psychiatric examination by an examiner 
who has not previously examined him.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
the VBA AMC may be relied upon.  

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or VBA 
AMC's report is/are responsible for that 
conclusion.  If a psychiatric disorder(s) 
other than PTSD is/are found on 
examination, the examiner is requested to 
provide an opinion as to whether such 
disorder(s) is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated by active service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

13.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

14.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD, pes planus, 
and a chronic acquired skin disorder 
claimed as benign skin growths.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection for PTSD, pes 
planus, and a chronic acquired skin disorder claimed as 
benign skin growths, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003)).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


